                                          Case 5:20-cv-08570-LHK Document 68 Filed 03/16/21 Page 1 of 1




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11
                                  12    MAXIMILIAN KLEIN, et al.                           Case No. 20-CV-08570-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiffs,                       ORDER GRANTING MOTION TO
                                                                                           RELATE AND CONSOLIDATING
                                  14            v.                                         CASES
                                  15    FACEBOOK, INC.,                                    Re: Dkt. No. 65
                                  16                     Defendant.

                                  17
                                              The Court GRANTS the joint motion of Mark K. Wasvary, P.C. and Facebook to relate
                                  18
                                  19   Wasvary, P.C. v. Facebook, Inc., No. 21-CV-01518-SK (N.D. Cal. filed Mar. 3, 2021), to the

                                  20   above captioned case, ECF No. 65. The Court consolidates this class action case with the above

                                  21   captioned case.
                                  22
                                       IT IS SO ORDERED.
                                  23
                                       Dated: March 16, 2021
                                  24
                                                                                     ______________________________________
                                  25
                                                                                     LUCY H. KOH
                                  26                                                 United States District Judge

                                  27
                                  28                                                   1
                                       Case No. 20-CV-08570-LHK
                                       ORDER GRANTING MOTION TO RELATE AND CONSOLIDATING CASES
